Exhibit 10.4 DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT This DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT, effective as of this day of , 2014 (the “ Effective Date ”), between, Omni Bio Pharmaceutical, Inc., a Colorado corporation (“ Customer ”), having its principal place of business at 5350 S. Roslyn Street, Suite 430 Greenwood Village, CO 80111 and Gallus Biopharmaceuticals, LLC, a Delaware limited liability company with offices at 4766 LaGuardia Drive, St. Louis, MO 63134 (“ Gallus ”). Customer and Gallus are referred to herein each as a “ Party ” and collectively as the “ Parties ”. WHEREAS, Gallus provides a full range of manufacturing and bioprocessing services to the biopharmaceutical industry, including cell line development, process development, protein production, cell culture, protein purification, bioanalytical chemistry and QC testing and product release ; and WHEREAS, Customer desires Gallus to perform services in accordance with the terms of this Agreement related to the development, manufacture (including cGMP bioreactor production and purification ) and clinical supply of a recombinant protein product produced by Customer’s corresponding cell line, and Gallus desires to perform such services. NOW, THEREFORE, in consideration of the above statements and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the Parties hereto agree as follows: 1. Definitions . Terms defined elsewhere in this Agreement shall have the meanings set forth therein for all purposes of this Agreement unless otherwise specified to the contrary. The following terms shall have the meaning set forth below in this Section 1: (a) “ Affiliate(s) ” means any person, firm, trust, partnership, corporation, company or other entity or combination thereof which directly or indirectly: (i) controls a Party; (ii) is controlled by a Party; or (iii) is under common control with a Party. As used in this definition, the terms “control” and “controlled” shall mean ownership of fifty percent (50%) or more (including ownership by trusts with substantially the same beneficial interests) of the voting and equity rights of such person, firm, trust, partnership, corporation, company or other entity or combination thereof or the power to direct the management of such person, firm, trust, corporation or other entity or combination thereof. (b) “ Agreement ” means this document as signed by the Parties; including the Work Statement, Specifications Document and other Appendices and any referenced attachments and any amendments and additions to any of the foregoing. (c) “ Applicable Laws ” means all relevant federal, state and local laws, statutes, rules, regulations, and ordinances and industry standards and guidelines as in effect on the Effective Date or adopted thereafter and which are applicable to a Party’s activities hereunder. (d) “ Assumptions ” shall have the meaning as set forth in Section 9(a). (e) “ Background Technology ” of a Party means any and all Technology that ( i) is owned or otherwise controlled by such Party and ( ii) is either ( 1) in existence on or prior to the Effective Date or ( 2) conceived, created, developed, reduced to practice or made by or on behalf of such Party after the Effective Date independently of the activities contemplated by this Agreement. (f) “ Batch ” means a specific batch of Product produced in a single manufacturing run. Development and Manufacturing Services Agreement CONFIDENTIAL A-1 (g)
